Execution Version


WILLIAMS PARTNERS L.P.
$1,000,000,000 of Common Units Representing Limited Partner Interests
Third Amendment to Equity Distribution Agreement
August 2, 2016
Citigroup Global Markets Inc.
Barclays Capital Inc.
J.P. Morgan Securities LLC
UBS Securities LLC
Merrill Lynch, Pierce, Fenner & Smith
     Incorporated
Scotia Capital (USA) Inc.
Deutsche Bank Securities Inc.
Morgan Stanley & Co. LLC
Mizuho Securities USA Inc.
MUFG Securities Americas Inc.

c/o Citigroup Global Markets Inc.
388 Greenwich Street
New York, New York 10013


Ladies and Gentlemen:
THIS THIRD AMENDMENT TO EQUITY DISTRIBUTION AGREEMENT (the “Amendment”), is made
and entered into as of August 2, 2016, by and among Williams Partners L.P., a
Delaware limited partnership (the “Partnership”), WPZ GP LLC, a Delaware limited
liability company (the “General Partner”), and Citigroup Global Markets Inc.,
Barclays Capital Inc., J.P. Morgan Securities LLC, UBS Securities LLC, Merrill
Lynch, Pierce, Fenner & Smith Incorporated, Scotia Capital (USA) Inc., Deutsche
Bank Securities Inc., Morgan Stanley & Co. LLC, Mizuho Securities USA Inc. and
MUFG Securities Americas Inc. (the “Managers”). The Partnership and the General
Partner are herein referred to as the “Williams Parties.” Capitalized terms used
but not otherwise defined herein shall have the respective meanings ascribed to
them in the Equity Distribution Agreement (as defined below).
WHEREAS, each of the Williams Parties and the Managers are parties to an Equity
Distribution Agreement, dated March 6, 2015, as amended as of June 17, 2015 and
February 29, 2016 (the “Equity Distribution Agreement”), with respect to the
offering and sale of up to $1,000,000,000 of Common Units;
WHEREAS, each of the Williams Parties and the Managers, by executing this
agreement, hereby consent to the amendment of the Equity Distribution Agreement,
on the terms and conditions set forth herein.





--------------------------------------------------------------------------------




NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, each of the Williams Parties and
the Managers agree as follows:
SECTION 1.Amendment to Equity Distribution Agreement.
(a)From and after the date of this Amendment, all references in the Equity
Distribution Agreement to Latham & Watkins LLP shall be deemed to refer to
Shearman & Sterling LLP, counsel for the Managers, at 599 Lexington Avenue, New
York, New York 10022, or such other firm as shall be mutually agreed upon by the
Company and the Managers.
(b)    From and after the date of this Amendment, all references in the Equity
Distribution Agreement to Mitsubishi UFJ Securities (USA), Inc. shall be deemed
to refer to MUFG Securities Americas Inc.
(c)    Section 2(i) of the Equity Distribution Agreement is hereby amended by
deleting the word “indirectly” preceding the phrase “owns a 100% limited
liability company interest in the General Partner” in the final sentence of such
section.
(d)    Section 3(a)(i) of the Equity Distribution Agreement is hereby amended by
adding after the words “any of the individuals listed as Authorized
Representatives on Schedule II hereto” the following phrase: “which Schedule II
may be updated by the Partnership or its counsel from time to time by written
notice delivered to the Managers or their counsel.”
(e)    Schedule II of the Equity Distribution Agreement is hereby amended by
inserting the name “Damen Roccasalva” in place of the name “Michael Elder.”
SECTION 2.Representations and Warranties. Each of the Williams Parties, jointly
and severally, represents and warrants to, and agrees with the Managers as set
forth below in this Section 2.    
(a)Each of the Williams Parties that is a party to this Amendment has all
requisite power and authority to execute and deliver this Amendment and perform
its respective obligations hereunder. The Partnership has all requisite limited
partnership power and authority to offer, sell and deliver the Common Units in
accordance with and upon the terms and conditions set forth in the Equity
Distribution Agreement, the Partnership Agreement, the Registration Statement,
the Disclosure Package and the Prospectus. At each Representation Date and each
Settlement Date, all limited partner and limited liability company action, as
the case may be, required to be taken by any of the Williams Parties or any of
their members or partners for the authorization, offering, sale and delivery of
the Common Units and the consummation of the transactions contemplated by the
Equity Distribution Agreement shall have been validly taken.


 
 
 






--------------------------------------------------------------------------------




(b)This Amendment has been duly authorized, executed and delivered by the
Williams Parties.
(c)The representations and warranties of the Williams Parties contained in the
Equity Distribution Agreement are true and correct on and as of the date hereof
with the same effect as if made on the date hereof.
SECTION 3.Effectuation. The amendments contemplated by this Amendment shall be
deemed effective as of August 2, 2016 upon the execution of this Amendment by
the parties hereto. There are no conditions precedent or subsequent to the
effectiveness of this Amendment.
SECTION 4.Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument.
SECTION 5.Effect on Agreement. Except as specifically modified herein, the
Equity Distribution Agreement shall continue to be in full force and effect. The
execution and delivery of this Amendment shall not, except as expressly provided
herein, operate as a waiver of any right, power or remedy of any party thereto.
From and after the date hereof, all references in the Equity Distribution
Agreement to the “Agreement” shall mean the Equity Distribution Agreement as
modified by this Amendment.
SECTION 6.Severability. Any term or provision of this Amendment that is invalid
or unenforceable in any situation in any jurisdiction shall not affect the
validity or enforceability of the remaining terms and provisions hereof or the
validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.
SECTION 7.Further Assurances. Each party to this Amendment shall execute and
deliver such documents and shall take such actions as may be reasonably
necessary or desirable to effect the transactions described in this Amendment.


 
 
 






--------------------------------------------------------------------------------




SECTION 8.Governing Law. THIS AMENDMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE
ARISING UNDER OR RELATED THERETO IS GOVERNED BY THE LAW OF THE STATE OF NEW YORK
WITHOUT REGARD TO THE CONFLICTS OF LAWS PROVISIONS THEREOF THAT WOULD APPLY THE
LAWS OF ANY OTHER STATE. THE WILLIAMS PARTIES AND THE MANAGERS EACH WAIVE TRIAL
BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY OR ON BEHALF OF
EITHER PARTY WITH RESPECT TO ANY MATTER WHATSOEVER RELATING TO OR ARISING OUT OF
THE TERMS OF THIS AMENDMENT AND THE OFFERING CONTEMPLATED HEREBY.
SECTION 9.Other Miscellaneous Terms. The provisions of Sections 8-10, 13 and
15-21 of the Equity Distribution Agreement shall apply mutatis mutandis to this
Amendment, and to the Equity Distribution Agreement as modified by this
Amendment, taken together as a single agreement, reflecting the terms as
modified hereby.
[Signature pages follow]


 
 
 






--------------------------------------------------------------------------------






If the foregoing is in accordance with your understanding of our agreement,
please sign and return to us the enclosed duplicate hereof, whereupon this
letter and your acceptance shall represent a binding agreement among the
Williams Parties and the Managers.
Very truly yours,


WILLIAMS PARTNERS L.P.


By:
WPZ GP LLC, its general partner



By:    /s/ Peter S. Burgess    
Name: Peter S. Burgess
    Title: Treasurer


WPZ GP LLC


By:    /s/ Peter S. Burgess    
Name: Peter S. Burgess
Title: Treasurer






[Signature Page to Third Amendment to Equity Distribution Agreement]

--------------------------------------------------------------------------------






The foregoing Amendment is hereby confirmed
and accepted as of the date first written above.




CITIGROUP GLOBAL MARKETS INC.


By:    /s/ Robert G. Leonard    
    Name: Robert G. Leonard
    Title: Managing Director



BARCLAYS CAPITAL INC.


By:    /s/ Amit Chandra            
    Name: Amit Chandra
    Title: Managing Director




J.P. MORGAN SECURITIES LLC


By:    /s/ Adam S. Rosenbluth        
    Name: Adam S. Rosenbluth
    Title:




UBS SECURITIES LLC


By:    /s/ Christopher Wicklund        
    Name: Christopher Wicklund
    Title: Director


By:    /s/ Terence Austin            
    Name: Terence Austin
    Title: Associate Director




MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED


By:    /s/ David Anders    
    Name: David Anders
    Title: Managing Director


[Signature Page to Third Amendment to Equity Distribution Agreement]

--------------------------------------------------------------------------------






SCOTIA CAPITAL (USA) INC.


By:    /s/ Josh Weismer    
    Name: Josh Weismer
    Title: Managing Director




DEUTSCHE BANK SECURITIES INC.


By:    /s/ Young Kim    
    Name: Young Kim
    Title: Managing Director


By:    /s/ Stephen Lambrix    
    Name: Stephen Lambrix
    Title: Director



MORGAN STANLEY & CO. LLC


By:    /s/ Ashley MacNeill    
    Name: Ashley MacNeill
    Title: Executive Director




MIZUHO SECURITIES USA INC.


By:    /s/ Paul Gaydos    
    Name: Paul Gaydos
    Title: Director of Syndicate



MUFG SECURITIES AMERICAS INC.


By:    /s/ David McMillan    
    Name: David McMillan
    Title: Managing Director


[Signature Page to Third Amendment to Equity Distribution Agreement]